DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,305,662. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claim 1 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed claim 1 in respectively of US patent application 15/698,054, US Patent No: 10,305,662. 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Patent No. 10,305,662, Application #15/698,054
1. A wireless communication method comprising: 

   setting a number of resource elements for transmitting the reference signal based at least on a channel type; and 




setting usage of resource elements indicated by a System Information Block (SIB), 










wherein the reference signal is a Cell-specific Reference Signal (CRS) or a Demodulation Reference Signal (DMRS).


   the number of resource elements transmitting the reference signal in the PRB is determined by the coverage enhancement level, the channel type and/or the coding rate of the data signal, the data signal is used to transmit a System Information Block (SIB) 1, and 
   usage of resource elements transmitting the reference signal in the PRB is indicated by a Master Information Block (MIB) or is specified, and usage of a plurality of resource elements transmitting a plurality of reference signals in a plurality of PRBs other than the PRB, for a plurality of 
3.  The method according to claim 1, wherein at least a part of the reference signal transmitted in the PRB reuses existing Cell-specific Reference Signal (CRS), Demodulation Reference Signal (DMRS), Channel State Information Reference Signal (CSI-RS) and/or other existing reference signals.

2.  The method according to claim 1, wherein the number of resource elements transmitting the reference signal in the PRB for a larger coverage enhancement level is more than that for a smaller coverage enhancement level. 

6. The method according to claim 1, wherein the number of resource elements for transmitting the reference signal for a higher coding rate is less than the number of resource elements 

elements transmitting the reference signal in the PRB for a higher coding rate 


6.  The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH), and the usage of resource elements for transmitting the reference signal in the PRB is indicated by Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in Physical Downlink Control Channel (PDCCH) or Enhanced Physical Downlink Control Channel (EPDCCH).
8. The method according to claim 1, wherein the usage of the resource elements for transmitting the reference signal is configured by Radio Resource Control (RRC), is predefined, or is recommended by user equipment 


13.  A wireless communication device comprising: 
   a receiver that receives a reference signal and a data signal in a Physical Resource Block (PRB) transmitted with a coverage enhancement level represented by a number of transmission repetitions, wherein: 
   the number of resource elements transmitting the reference signal in the PRB is determined by the coverage enhancement level, the channel type and/or the coding rate of the data signal, the data signal is used to transmit a System Information Block (SIB) 1, and 
   usage of resource elements transmitting the reference signal in the PRB is indicated by a Master Information Block (MIB) or is specified, and usage of a plurality of resource 
3.  The method according to claim 1, wherein at least a part of the reference signal transmitted in the PRB reuses existing Cell-specific Reference Signal (CRS), Demodulation Reference Signal (DMRS), Channel State Information Reference Signal (CSI-RS) and/or other existing reference signals.

2.  The method according to claim 1, wherein the number of resource elements transmitting the reference signal in the PRB for a larger coverage enhancement level is more than that for a smaller coverage enhancement level. 


5.  The method according to claim 1, wherein the number of resource 
elements transmitting the reference signal in the PRB for a higher coding rate is less than that for a lower coding rate.
15. The wireless communication device according to claim 9, wherein the data signal for transmitting a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH), and the usage of the resource elements indicated by a Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in a Physical Downlink Control Channel (PDCCH) or an Enhanced PDCCH (EPDCCH).
6.  The method according to claim 1, wherein the data signal is used for transmitting Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH), and the usage of resource elements for transmitting the reference signal in the PRB is indicated by Modulation and Coding Scheme (MCS) indicated in Downlink Control Information (DCI), which is transmitted in Physical Downlink Control Channel (PDCCH) or Enhanced Physical Downlink Control Channel (EPDCCH).

7.  The method according to claim 1, wherein the usage of resource elements transmitting the reference signal in the PRB is configured by Radio Resource Control (RRC), is predefined or is recommended by user equipment through Channel Quality Indicator (CQI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132